United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1451
                                    ___________

Jack J. Issa,                        *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: August 24, 2010
                                 Filed: September 1, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      In this tax-deficiency action, Jack Issa appeals the tax court’s1 adverse grant of
summary judgment and denial of his motion under Tax Court Rule 161 to vacate the
summary judgment decision. Issa has also filed two motions requesting declaratory
and injunctive relief, in which he asserts among other things that the IRS is not a
government agency.

      After careful de novo review, see Nestle Purina Petcare Co. v. Comm’r, 594
F.3d 968, 970 (8th Cir. 2010), petition for cert. filed, 78 U.S.L.W. 3653 (U.S. Apr. 30,

       1
        The Honorable Maurice B. Foley, United States Tax Court Judge.
2010) (No. 09-1339), we conclude that the grant of summary judgment was proper for
the reasons stated by the tax court. We also conclude that the tax court did not err in
denying Issa’s motion to vacate. See Estate of Quick v. Comm’r, 110 T.C. 440, 441
(1998) (describing limited purpose of reconsideration under Rule 161).

      As to the pending motions, we lack jurisdiction to issue a declaratory judgment,
see 28 U.S.C. § 2201(a), and we reject as frivolous Issa’s assertion that the IRS is not
a government agency.

      Accordingly, we deny the pending motions, and we affirm the tax court’s
decision. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-